Box 3 – NOTE: Cont’d.	Proposed amendment to each of claims 1 and 21 require further consideration and possibly further search. Proposed amendments to each of claims 1 and 21 raise a question of new matter. Proposed amendments to each of claims 1 and 21 would precipitate a rejection under 35 USC 112.
	As for proposed claim language, it is not clear as how the second beam locating portion “is configured to receive the lock receiver” as recited within proposed amended claim 2. The lack receiver may be an opening but, it is not clear how such opening is received within the second beam locating portion. 

Box 12: Cont’d.	Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. As for the rejection of claim 2 under 35 USC 112, Applicant appears to reference paragraphs [0107], [0121] and [0143] of the specification when the instant specification appears to only contain paragraph numbering up to [0132]. At any rate, the instant disclosure does not appear clear and complete as to how a pin 914 is inserted through lock receiver 909 at the same time as through or within “second beam-locating feature” 106 with retainer 916 attached thereto particularly, when “beam reference portion” 904 is within “first beam-locating feature” 104. The specification makes no mention as to how a beam lock assembly 907 is formed with the “beam assembly” 902. 
	Paragraph [0103] of the specification makes reference to Fig. 22 when stating “the beam lock assembly 907 is removed away from the lock receiver 909 (depicted in the embodiment of FIG. 19) of the crossbeam 804.” However, the specification does not appear clear and complete as to how the beam lock assembly 907 is actually moved 
	As for Baron et al., the claims rejected over the prior art do not appear to positively recite either of a column and beam as part of the claimed invention. At any rate, Baron et al. serves to read upon “wherein the second beam-locating feature has a hooked end configured to extend over an upper-most surface of the beam-reference portion of the horizontal beam assembly” as can be seen in for example, Fig. 28 of Baron et al. Further, movement of the Baron et al. pin 19/22 in a direction parallel with the vertically-extending construction column is prevented by the hooked end, (i.e., the pin would have to move in a non-parallel direction to be released from the Baron et al. second beam-locating feature.
	As for Peri, (claim 2 does not appear to positively recite either of a column and beam as part of the claimed invention), the features argued by Applicant within the first full paragraph on page 21 of the response do not appear to be positively set forth within either of claims 2 and 19 if at all recited. As set forth in the rejection involving Peri. Further, the respective hooked end of Peri, formed by 11 and 12, “is substantially perpendicular to the vertically extending construction column.”
	Peri’s description of “[w]hen the carrier 26 is in place, the projection 36 engages behind the stop 15” serves to read upon “selectively receiving, at least in part, the first beam-reference portion at a first beam-locating feature of the prop head assembly” as recited within claim 19 while Peri’s description of the relationship between stop 15 and each of beam 26 and sections 5 and 10 of support head 2 serves to read upon “selectively receiving, at least in part, a safety pin at the second beam-reference portion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                  





MS
August 24, 2021